Title: To Thomas Jefferson from Albert Gallatin, 15 July 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     July 15th 1808
                  
                  I enclose, to be returned, five certificates from Gov. Sullivan received since this morning & not included in the account transmitted, amounting to 6,200 barrels flour & 9,000 bushels corn. Of the flour, one certificate for 5000 barrels may be converted into 10,000 bushels corn.
                  I also enclose a letter announcing the death of the Comr of loans of Georgia & recommending a successor. It is one of the offices which as it cannot be executed by deputy must be filled as soon as possible. This has not however much to do. 
                  Respectfully Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               